DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed December 21, 2021.  Claims 1-20 remain pending in the application.  
Claims 1 and 7-13 are currently amended.  
No claims have been canceled.
No claims are new.

Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments, see REMARKS, filed December, 21, 2021, with respect to claims 7-12 rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claims 7-12 has been withdrawn in view of the amendment filed December 21, 2021. 

Rejections under 35 U.S.C. 103
Applicant’s arguments, see REMARKS, filed December 21, 2021, with respect to the rejection(s) of claims 1, 2, 4-8, 10-14 and 16-20 rejected under 35 U.S.C. § 103(a) as being unpatentable over Guo et al. (US 2018/0083680 A1) in view of Nilsson et al. (US 2019/0149211 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nam et al. (US 2018/0278314 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0083680 A1) in view of Nam et al. (US 2018/0278314 A1).


Regarding claim 1: 
As shown in FIGS. 1-19, Guo discloses an apparatus for a user equipment (UE) (see Guo, FIG. 1, UE 116), the apparatus comprising: 
memory (see Guo, FIG. 3, memory 360) and 
processing circuitry (see Guo, FIG. 3, processor 340), wherein, the processing circuitry is to: 
measure reference signal received power (RSRP) of one or more channel state information reference signals (CSI-RSs)[paragraph [0152]; “The UE is configured to measure the beam-specific RSRP, RSRQ, CQI, PMI, RI, CSI of all indicated CSI-RS resources.”], where the CSI-RSs are transmitted from a base station (BS) via different directional beams [paragraph [0160]; “As illustrated in FIG. 10, a gNB [base station] sends the UE-specific CSI-RS configuration to the UE, in which there are one or multiple CSI-RS processes and each CSI-RS process contains one or more CSI-RS and each CSI-RS resources contain one or more CSI-RS antenna ports.”]; and
encode (FIG. 3, TX Processing Circuitry 315 and paragraph [0073]) a beam report for sending to the BS that includes, for each of the one or more beams, beam-specific RSRP (paragraph [0153]; “In some embodiments, the CSI-beam state information that the UE is configured to report includes one or more than one of the followings: the beam ID of one CSI-RS resource; beam-specific RSRP; beam-specific RSRQ; CQI measured CSI-RS conveyed in one CSI-RS resource; PMI and RI measured from CSI-RS conveyed in one CSI-RS resource; or CSI measured from CSI-RS conveyed in one CSI-RS resource.”). 

Guo discloses all the above, but Guo does not explicitly disclose for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different time slots.
However, Nam, in the same field of endeavor as Guo, discloses for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different time slots (paragraph [0163]; “For the first set of CSI-RS resources, a UE is allowed to make measurement across multiple time slots to derive beam-specific RSRPs (i.e., no measurement restriction is applied in time domain), and the measurement quantity, e.g., RSRPs/RSRQs can correspond to a time-averaged value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Guo as taught by Nam such that for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different time slots [taught by Nam] and encode a beam report for sending to the BS that includes, for each of the one or more beams the corresponding time averaged RSRP of the corresponding CSI-RS [Guo teaches reporting beam-specific RSRP, however it would be obvious to one of ordinary skill in the art to modify Guo to report the time averaged RSRP of the corresponding CSI-RS taught  by Nam], thus allowing more useful beam management of a large number of beams (see Nam, paragraphs [0162]-[0163]).

Regarding claim 2: 
The combination of Guo and Nam discloses the apparatus of claim 1 wherein the processing circuitry is to periodically encode the beam report for sending to the BS in accordance with a reporting period (see Guo, paragraph [0160]; “If the CSI-RS transmission is periodic, the CSI-beam state information report trigger message can configure the UE to measure the CSI-beam state information based on the periodic CSI-RS transmission. The UE reports the CSI-beam state information, which can contains beam ID, beam-specific RSRP, CQI, PMI, RI and/or CSI that are measured from the CSI-RS signal transmitted on the antenna ports of each CSI-RS resource.”) [Nam also discloses reporting can be periodic or aperiodic in paragraph [0158]).

Regarding claim 4: 
The combination of Guo and Nam discloses the apparatus of claim 1 wherein the processing circuitry is to encode the beam report for sending to the BS in response to downlink control information (DCI) received from the BS over a physical downlink control channel (see Guo, paragraph [0128]; “In one example, the TRP could use signal in MAC-CE or L1 signaling (e.g., DCI) to indicate the UE to report the beam state information in nrPUSCH.”).

Regarding claim 5: 
The combination of Guo and Nam discloses the apparatus of claim 1 wherein the processing circuitry is to average a number N RSRPs for the beam report, where the number N is received from the BS (see Nam, paragraph [0159]; “The additional information may comprise information on a subset of CSI-RS resources for UE to measure. This information helps to reduce the burden of UE measurement when the full set of cell-specific CSI-RS resources is large. The subset is selected from the set of K CSI-RS resources.”; and paragraph [0163]; “For the first set of CSI-RS resources, a UE is allowed to make measurement across multiple time slots to derive beam-specific RSRPs (i.e., no measurement restriction is applied in time domain), and the measurement quantity, e.g., RSRPs/RSRQs can correspond to a time-averaged value.”).

Regarding claim 6: 
The combination of Guo and Nam discloses the apparatus of claim 1 wherein the processing circuitry is to average a plurality of RSRPs for the beam report from a CSI-RS received in different slots (see Nam, paragraph [0163]; “For the first set of CSI-RS resources, a UE is allowed to make measurement across multiple time slots to derive beam-specific RSRPs (i.e., no measurement restriction is applied in time domain), and the measurement quantity, e.g., RSRPs/RSRQs can correspond to a time-averaged value.”).

Regarding claim 7: 
As shown in FIGS. 1-19, Guo discloses a non-transitory computer-readable storage medium comprising instructions (see Guo, paragraph [0010]; “Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium.”) to cause processing circuitry of a user equipment (UE) (see Guo, FIG. 1, UE 116), upon execution of the instructions by the processing circuitry, to: 
measure reference signal received power (RSRP) of one or more channel state information reference signals (CSI-RSs)[paragraph [0152]; “The UE is configured to measure the beam-specific RSRP, RSRQ, CQI, PMI, RI, CSI of all indicated CSI-RS resources.”], where the CSI-RSs are transmitted from a base station (BS) via different directional beams [paragraph [0160]; “As illustrated in FIG. 10, a gNB [base station] sends the UE-specific CSI-RS configuration to the UE, in which there are one or multiple CSI-RS processes and each CSI-RS process contains one or more CSI-RS and each CSI-RS resources contain one or more CSI-RS antenna ports.”]; and
encode (FIG. 3, TX Processing Circuitry 315 and paragraph [0073]) a beam report for sending to the BS that includes, for each of the one or more beams, beam-specific RSRP (paragraph [0153]; “In some embodiments, the CSI-beam state information that the UE is configured to report includes one or more than one of the followings: the beam ID of one CSI-RS resource; beam-specific RSRP; beam-specific RSRQ; CQI measured CSI-RS conveyed in one CSI-RS resource; PMI and RI measured from CSI-RS conveyed in one CSI-RS resource; or CSI measured from CSI-RS conveyed in one CSI-RS resource.”). 

Guo discloses all the above, but Guo does not explicitly disclose for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different time slots.
However, Nam, in the same field of endeavor as Guo, discloses for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different time slots (paragraph [0163]; “For the first set of CSI-RS resources, a UE is allowed to make measurement across multiple time slots to derive beam-specific RSRPs (i.e., no measurement restriction is applied in time domain), and the measurement quantity, e.g., RSRPs/RSRQs can correspond to a time-averaged value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Guo as taught by Nam such that for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different time slots [taught by Nam] and encode a beam report for sending to the BS that includes, for each of the one or more beams the corresponding time averaged RSRP of the corresponding CSI-RS [Guo teaches reporting beam-specific RSRP, however it would be obvious to one of ordinary skill in the art to modify Guo to report the time averaged RSRP of the corresponding CSI-RS taught  by Nam], thus allowing more useful beam management of a large number of beams (see Nam, paragraphs [0162]-[0163]).

Regarding claim 8: 
The combination of Guo and Nam discloses the medium of claim 7 further comprising instructions to periodically encode the beam report for sending to the BS in accordance with a reporting period (see Guo, paragraph [0160]; “If the CSI-RS transmission is periodic, the CSI-beam state information report trigger message can configure the UE to measure the CSI-beam state information based on the periodic CSI-RS transmission.”).

Regarding claim 10: 
The combination of Guo and Nam discloses the medium of claim 7 further comprising instructions to encode the beam report for sending to the BS in response to downlink control information (DCI) received from the BS over a physical downlink control channel (see Guo, paragraph [0128]; “In one example, the TRP could use signal in MAC-CE or L1 signaling (e.g., DCI) to indicate the UE to report the beam state information in nrPUSCH.”).

Regarding claim 11: 
The combination of Guo and Nam discloses the medium of claim 7 further comprising instructions to average a number N RSRPs for the beam report, where the number N is received from the BS (see Nam, paragraph [0159]; “The additional information may comprise information on a subset of CSI-RS resources for UE to measure. This information helps to reduce the burden of UE measurement when the full set of cell-specific CSI-RS resources is large. The subset is selected from the set of K CSI-RS resources.”; and paragraph [0163]; “For the first set of CSI-RS resources, a UE is allowed to make measurement across multiple time slots to derive beam-specific RSRPs (i.e., no measurement restriction is applied in time domain), and the measurement quantity, e.g., RSRPs/RSRQs can correspond to a time-averaged value.”).



Regarding claim 12: 
The combination of Guo and Nam discloses the medium of claim 7 further comprising instructions to average a plurality of RSRPs for the beam report from a CSI-RS received in different slots (see Guo, paragraph [0293]; “In such embodiments, the different Rx beams include different Rx beam ID, respectively, included in the configuration information and monitors the downlink signals on different slot based on the different Rx beams.”)..

Regarding claim 13: 
As shown in FIGS. 1-19, Guo discloses an apparatus for a base station (BS) (see Guo, FIG. 1, base station 102), the apparatus comprising: 
memory (see Guo, FIG. 1, memory 230 )and 
processing circuitry (see Guo, FIG. 1, processor 225), wherein, the processing circuitry is to encode instructions for sending to a user equipment (UE) (see Guo, FIG. 1, UE 116) that instruct the UE to: 
measure reference signal received power (RSRP) of one or more channel state information reference signals (CSI-RSs)[paragraph [0152]; “The UE is configured to measure the beam-specific RSRP, RSRQ, CQI, PMI, RI, CSI of all indicated CSI-RS resources.”], where the CSI-RSs are transmitted from a base station (BS) via different directional beams [paragraph [0160]; “As illustrated in FIG. 10, a gNB [base station] sends the UE-specific CSI-RS configuration to the UE, in which there are one or multiple CSI-RS processes and each CSI-RS process contains one or more CSI-RS and each CSI-RS resources contain one or more CSI-RS antenna ports.”]; and
encode (FIG. 3, TX Processing Circuitry 315 and paragraph [0073]) a beam report for sending to the BS that includes, for each of the one or more beams, beam-specific RSRP (paragraph [0153]; “In some embodiments, the CSI-beam state information that the UE is configured to report includes one or more than one of the followings: the beam ID of one CSI-RS resource; beam-specific RSRP; beam-specific RSRQ; CQI measured CSI-RS conveyed in one CSI-RS resource; PMI and RI measured from CSI-RS conveyed in one CSI-RS resource; or CSI measured from CSI-RS conveyed in one CSI-RS resource.”). 

Guo discloses all the above, but Guo does not explicitly disclose for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different time slots.
However, Nam, in the same field of endeavor as Guo, discloses for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different time slots (paragraph [0163]; “For the first set of CSI-RS resources, a UE is allowed to make measurement across multiple time slots to derive beam-specific RSRPs (i.e., no measurement restriction is applied in time domain), and the measurement quantity, e.g., RSRPs/RSRQs can correspond to a time-averaged value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Guo as taught by Nam such that for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different time slots [taught by Nam] and encode a beam report for sending to the BS that includes, for each of the one or more beams the corresponding time averaged RSRP of the corresponding CSI-RS [Guo teaches reporting beam-specific RSRP, however it would be obvious to one of ordinary skill in the art to modify Guo to report the time averaged RSRP of the corresponding CSI-RS taught  by Nam], thus allowing more useful beam management of a large number of beams (see Nam, paragraphs [0162]-[0163]).

Regarding claim 14: 
The combination of Guo and Nam discloses the apparatus of claim 13 wherein the processing circuitry is to encode instructions that instruct the UE to periodically encode the beam report for sending to the BS in accordance with a reporting period (see Guo, paragraph [0160]; “If the CSI-RS transmission is periodic, the CSI-beam state information report trigger message can configure the UE to measure the CSI-beam state information based on the periodic CSI-RS transmission.”).

Regarding claim 16: 
The combination of Guo and Nam discloses the apparatus of claim 13 wherein the processing circuitry is to encode instructions that instruct the UE to encode the beam report for sending to the BS in response to downlink control information (DCI) received from the BS over a physical downlink control channel (see Guo, paragraph [0128]; “In one example, the TRP could use signal in MAC-CE or L1 signaling (e.g., DCI) to indicate the UE to report the beam state information in nrPUSCH.”).

Regarding claim 17: 
The combination of Guo and Nam discloses the apparatus of claim 13 wherein the processing circuitry is to encode instructions that instruct the UE to average a number N RSRPs for the beam report, where the number N is received from the BS (see Nam, paragraph [0159]; “The additional information may comprise information on a subset of CSI-RS resources for UE to measure. This information helps to reduce the burden of UE measurement when the full set of cell-specific CSI-RS resources is large. The subset is selected from the set of K CSI-RS resources.”; and paragraph [0163]; “For the first set of CSI-RS resources, a UE is allowed to make measurement across multiple time slots to derive beam-specific RSRPs (i.e., no measurement restriction is applied in time domain), and the measurement quantity, e.g., RSRPs/RSRQs can correspond to a time-averaged value.”).

Regarding claim 18: 
The combination of Guo and Nam discloses the apparatus of claim 13 wherein the processing circuitry is to encode instructions that instruct the UE to average a plurality of RSRPs for the beam report from a CSI- RS received in different slots (see Nam, paragraph [0163]; “For the first set of CSI-RS resources, a UE is allowed to make measurement across multiple time slots to derive beam-specific RSRPs (i.e., no measurement restriction is applied in time domain), and the measurement quantity, e.g., RSRPs/RSRQs can correspond to a time-averaged value.”).

Regarding claim 19: 
The combination of Guo and Nam discloses the apparatus of claim 1, further comprising: antennas (see Guo, FIG. 2, antennas 205a-205n); and a transceiver coupled to the antennas and to the processing circuitry (see Guo, FIG. 2, RF transceiver 210a-210n).

Regarding claim 20: 
The combination of Guo and Nam discloses the apparatus of claim 1, wherein the base station is a gNodeB of 3GPP 5G New Radio (see Guo, paragraph [0051]; “Base stations may provide wireless access in accordance with one or more wireless communication protocols, e.g., 5G 3GPP new radio interface/access (NR), long term evolution (LTE), LTE advanced (LTE-A), high speed packet access (HSPA), Wi-Fi 802.11a/b/g/n/ac, etc.”). 

Allowable Subject Matter
Claims 3, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach “the apparatus of claim 2 wherein the processing circuitry is to apply a sliding window for averaging when the reporting period is less than a beam measurement period needed for averaging,” as recited in claim 3. Claims 9 and 15 are objected to for similar reasoning.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633